NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSEPHENIE ROBERTSON, M.T.T.,              No. 17-17156
individually and as the Representative,
Officer and Matriarch of the Traditional   D.C. No. 3:17-cv-00852-JST
Authority and Miskitu Government-In-Exile,

                Plaintiff-Appellant,            MEMORANDUM*

 v.

THE REPUBLIC OF NICARAGUA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Jon S. Tigar, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Josephenie Robertson appeals pro se from the district court’s judgment

dismissing her action for lack of subject matter jurisdiction. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under Federal Rule of

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Civil Procedure 12(b)(1). Maronyan v. Toyota Motor Sales, U.S.A., Inc., 658 F.3d
1038, 1039 (9th Cir. 2011). We affirm.

      The district court properly dismissed Robertson’s action for lack of subject

matter jurisdiction because Robertson alleged claims that presented a political

question. See Corrie v. Caterpillar, Inc., 503 F.3d 974, 980-82 (9th Cir. 2007)

(district courts have no jurisdiction to hear a case presenting a political question);

see also Baker v. Carr, 369 U.S. 186, 217 (1962) (setting forth tests to determine

whether case presents a political question); Mingtai Fire & Marine Ins. Co., Ltd. v.

UPS, 177 F.3d 1142, 1145 (9th Cir. 1999) (authority to recognize foreign regimes

is committed to the Executive Branch alone).

      The district court did not abuse its discretion by denying Robertson’s motion

for appointment of counsel because Robertson did not demonstrate exceptional

circumstances. See Cano v. Taylor, 739 F.3d 1214, 1218 (9th Cir. 2014) (setting

forth standard of review and requirements for appointment of counsel).

      To the extent that Robertson sought to maintain this action as a class action

lawsuit, Robertson cannot do so because she is not an attorney. See C.E. Pope

Equity Trust v. United States, 818 F.2d 696, 697 (9th Cir. 1987) (a pro se litigant

has no authority to appear as an attorney for others).

                                           2                                     17-17156
      We reject as unsupported by the record Robertson’s contentions regarding

the district court’s denial of her motion for sanctions and treatment of Robertson’s

requests to amend her complaint.

      AFFIRMED.




                                          3                                   17-17156